Title: From Thomas Jefferson to Meriwether Lewis, 11 July 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


          
            
              Th: Jefferson to Capt. Lewis
            
            Washington July 11. 03
          
          I inclose you your pocket book left here. if the dirk will appear passable by post, that shall also be sent, when recieved. your bridle, left by the inattention of Joseph in packing your saddle, is too bulky to go in that way.   we have not recieved a word from Europe since you left us. be so good as to keep me always advised how to direct to you. accept my affectionate salutations & assurances of constant esteem.
        